J-S25001-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 M.A.E.                                 :    IN THE SUPERIOR COURT OF
                                        :         PENNSYLVANIA
                                        :
              v.                        :
                                        :
                                        :
 T.L.K.                                 :
                                        :
                   Appellant            :    No. 145 WDA 2022

             Appeal from the Order Entered January 12, 2022
  In the Court of Common Pleas of Erie County Civil Division at No(s): No
                              13301-2013

BEFORE: BENDER, P.J.E., DUBOW, J., and KING, J.

MEMORANDUM BY BENDER, P.J.E.:                  FILED: October 20, 2022

     T.L.K. (Father) appeals from the trial court’s order, dated January 11,

2022, and entered January 12, 2022, that denied his petition for contempt

related to a child custody order, dated October 30, 2020.     In his petition,

Father claimed M.A.E. (Mother) was in violation of that order. After review,

we affirm.

     Our review of this contempt matter is guided by the following:

     Each court is the exclusive judge of contempts against its process.
     The contempt power is essential to the preservation of the court’s
     authority and prevents the administration of justice from falling
     into disrepute. When reviewing an appeal from a contempt order,
     the appellate court must place great reliance upon the discretion
     of the trial judge. On appeal from a court’s order holding a party
     in contempt of court, our scope of review is very narrow. We are
     limited to determining whether the trial court committed a clear
     abuse of discretion.
J-S25001-22



Barna v. Langendoerfer, 246 A.3d 343, 346 (Pa. Super. 2021) (quoting

Garr v. Peters, 773 A.2d 183, 189 (Pa. Super. 2001) (citations and quotation

marks omitted)).

        Taking the above recitation of the law regarding contempt into

consideration, and following our review of the record, Father’s brief,1 and the

thorough analysis provided in the opinion authored by the Honorable

Stephanie Domitrovich of the Court of Common Pleas of Erie County, we

conclude that Judge Domitrovich properly addressed all the issues presented

by Father. Accordingly, we adopt Judge Domitrovich’s opinion as our own for

purposes of our appellate review and affirm the order on appeal on the basis

espoused therein.

        Order affirmed.




____________________________________________


1   Mother did not file a brief with this Court.

                                           -2-
J-S25001-22


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/20/2022




                          -3-
Circulated 09/26/2022 10:00 AM